



COURT OF APPEAL FOR ONTARIO

CITATION: Rosenberg v. Gold, 2016 ONCA 565

DATE: 20160713

DOCKET: C60582

Cronk, Blair and MacFarland JJ.A.

BETWEEN

David Morris Rosenberg

Applicant (Respondent)

and

Lorna Faith Gold

Respondent (Appellant)

D. Smith, for the appellant

Gary S. Joseph and Kristy A. Maurina, for the respondent

Heard: June 17, 2016

On appeal from the order of Justice J. Patrick Moore of
    the Superior Court of Justice, dated May 11, 2015, and the costs order dated July
    8, 2015.

Blair J.A.:

Overview

[1]

The appellant, Lorna Gold, and the respondent, David Rosenberg,
    separated in January 2010 after an approximate 15-year marriage. They have
    three children: S., who was 15 at the time of trial, and M. and B., who are
    twins aged 13 at the time of trial.

[2]

At the time of separation, the family lived in a matrimonial home that
    had been purchased with funds provided jointly by the appellant and the
    respondent and maintained primarily through the respondents income as a
    lawyer. The home was registered in the name of the appellant, however.

[3]

There was no issue at trial, nor is there on appeal, with respect to
    custody and access. The parties have worked out a shared custody arrangement. For
    a period of time following the separation, all three children lived primarily
    with the appellant. In May 2013, M. moved in with the respondent, and in January
    2014 was joined by B. Since then, S. has lived primarily with the appellant and
    M. and B. with the respondent. Child care considerations did underlie a good
    part of the debate over child and spousal support claims (both retroactive and
    ongoing), however.

[4]

After an eight-day trial, Moore J. granted the respondents claim for a
    50% beneficial interest in the matrimonial home, on the basis of a resulting
    trust. He dismissed the appellants claim for an unequal division of net family
    property pursuant to s. 5(6) of the
Family Law Act
R.S.O. 1990, c. F.3,
    and her claims for retroactive child and spousal support. He granted child and
    spousal support on a going-forward basis.

[5]

The appellant seeks to set aside the order dismissing her claims for
    retroactive child and spousal support. In addition  although she does not now
    contest the trial judges finding that the respondent is entitled to a
    beneficial interest in the matrimonial home, or seriously contest the dismissal
    of her claim for an unequal division of net family property  she argues that
    the trial judge erred by failing to award her a 50% interest in the
    respondents RRSP (or at least what she characterizes as a countervailing
    rollover of a 50% interest in the post-separation increase in value of the
    RRSP) based on the same trust principles he applied in the matrimonial home analysis.
    She also says the trial judge erred by failing to allow her credit for various
    post-separation payments she says were made by her on account of: (i)
    maintenance, preservation and financing of the matrimonial home; (ii) interest
    payments on the respondents debts and the parties joint debts; and (iii)
    payment of life insurance premiums on the respondents life insurance.

[6]

For the reasons that follow, I reject these submissions.

Factual Summary

[7]

The respondent is a lawyer who worked in private practice until 2003,
    when he moved in-house at an infrastructure development company. He was
    terminated from that company in October 2010, and received a severance package
    equivalent to 11 months salary in lieu of notice. After 19 months he found
    employment as in-house counsel with a similar company, where he continues to
    work. By 2015, his salary had increased to $227,000, including a substantial
    bonus. Following the separation, he was diagnosed with cancer and he has had
    some health struggles since that time. He was 53 at the time of trial.

[8]

The appellant is a social worker who has been employed at the Catholic
    Childrens Aid Society (CCAS) since her graduation in 1985. She worked
    full-time until S.s birth, and then in a job share function on a part-time
    basis until the twins were born. She returned to work and continued on a
    part-time basis from early 2001 until June of 2011, when she returned to
    full-time work. Her income in 2014 was approximately $84,000. She was 52 at the
    time of trial.

[9]

The parties initially maintained the
status quo
following
    separation. The respondent continued to deposit his salary into one or another
    of the parties joint accounts, from which all family expenses were paid. After
    his termination, the respondent arranged for his salary to continue until he
    negotiated a severance package, which was accomplished in January 2011. Those
    funds, too, were paid into a joint account. After he received the balance of
    his 11-month severance package by way of a lump sum, the severance payments
    were contributed to the family, as the trial judge found. Beginning in February
    2011, the arrangements for payment were changed at the request of the
    appellant. From that point on, until his severance ran out in August 2011, the
    respondent made monthly payments in accordance with an expense list provided to
    him by the appellant.

[10]

When the respondent found employment with his present employer, on a
    six-month $87,000 contract basis, in May 2012, he began to make child support
    payments in the amount of $1648 per month. These payments continued through
    December 2013, by which time he had been receiving a higher permanent-employee
    salary for almost a year. In January 2014, pursuant to a consent order issued
    by Frank J. (following an earlier settlement conference), the respondent began
    paying child support in the amount of $2032 per month for the two children then
    living with the appellant (S. and B.), based on his then annual salary (the
    Consent Order). The $2032 represented the 2:1 set off of the $2,833 table
    amount for two child[ren] based on a $222,000 annual income for the
    [respondent] and the $801 table amount for one child based on a $90,000 income
    for the [appellant].

[11]

The Consent Order was predicated on M.  living on a primary basis with
    the [respondent] and S. and B. living on a primary basis with the [appellant].

Within a week or so of the order, however, M. moved in with her father,
    together with B., and that has been the living arrangement since then. No
    adjustment was made to the monthly $2032 child support paid by the respondent
    to account for that change.

[12]

The Consent Order of Frank J. also provided that the respondent was to
    maintain his life insurance policy in the face amount of $2,000,000, name the
    appellant and the children as beneficiaries, and pay 50% of the monthly premium
    of $617.40. The respondent did so. The respondent was also required to, and
    did, pay the monthly sum of $500 towards the monthly interest charges on the
    parties joint Manulife line of credit.

[13]

The Consent Order did not provide for spousal support, and none was
    sought at that time. The Consent Order was made without prejudice to either
    parties claim that some other amount of support should be paid or as to
    which party and in what proportion should be responsible for the payment of
    the interest under the Manulife LOC and the cost of the monthly insurance
    premiums.

[14]

The appellant does not dispute that the respondent paid his salary into
    a joint account prior to receiving his lump sum severance amount, or that he
    paid her in accordance with the monthly expense lists she provided after
    February 15, 2011 until his severance ran out, or that he made the child
    support payments outlined above after May 2012. Whether the respondent made
    other payments or whether other payments should have been credited to him 
    particularly in 2010 and 2011  was hotly contested at trial, however.

[15]

Much time was spent by both parties at trial tracking and explaining
    their respective positions on post-separation income and expenses, and their
    various contributions, in relation both to the property and support issues
    (including with respect to the payments for which the appellant now claims
    compensation). In this respect, the appellant provided certain charts to the
    trial judge, to which I will return later. Suffice it to say here that the
    trial judge found the charts self-serving and unreliable. This had less to do
    with the accuracy of the numbers taken from the source banking and financial
    information and inputted into the charts, and more to do with the shades of
    meaning the appellant sought to give to the entries on the charts and the
    inferences the trial judge was being asked to draw. These, the trial judge did
    not accept.

Discussion and Analysis

[16]

I turn now to the issues on appeal as earlier summarized and will
    address them in response to the following questions:

(1) Is the appellant entitled  despite
    the dismissal of her claim for an unequal division of net family property  to an
    order:

(a) granting her a 50% interest in the post-separation increase
    in value of the respondents RRSP; and/or

(b) reimbursing her for various post-separation payments she
    says were made by her on account of:

(i) maintenance, preservation and
    financing of the matrimonial home;

(ii) interest payments on the
    respondents debts and the parties joint debts; and

(iii) payment of life insurance
    premiums on the respondents life insurance?

(2)  Is the appellant entitled to
    receive retroactive spousal and/or retroactive child support?

Post-Separation
    Adjustments

[17]

The trial judge found that the parties had contributed equally to the
    acquisition and continued carriage of the matrimonial home and that, although
    the home was registered in the appellants name, the respondent was entitled to
    a 50% beneficial interest in it. This finding is not contested on appeal. The
    trial judge dismissed the appellants counterpoint claim for an unequal
    division of net family property, however, and although that disposition is not seriously
    contested on appeal either, it is the confluence of these two findings that
    leads to the appellants assertion on appeal that she is entitled to an
    interest in the appellants RRSP and to the various post-separation payment
    adjustments.

[18]

I disagree.

The
    RRSP Claim

[19]

The appellants RRSP claim is grounded in the fact that in March 2009 the
    respondent invested $99,900 in his Manulife RRSP for the taxation year 2008, using
    monies that came from the parties joint line of credit. This investment was
    discussed at length and done with the full agreement of the appellant because
    of the potential tax advantage that would ensue. Indeed, the investment yielded
    a tax refund of $55,471.96, which was paid into the parties joint account and
    used to support the family.

[20]

The appellant argued at trial that the remaining $44,429 used to fund
    the RRSP investment from the joint line of credit should be reallocated to
    reflect an unequal division of net family property pursuant to s. 5(6) of the
Family
    Law Act
.  The trial judge dealt with the RRSP claim in that context, as it
    was put to him, and rejected it. He held that in all the circumstances the use
    of the joint funds to make the RRSP contribution  particularly given the
    appellants full agreement with the investment and the fact that the sizeable
    tax refund had been used to benefit the family  did not make an equal division
    of net family property unconscionable, as required by s. 5(6).

[21]

He made no error in this respect, in my view. He rejected the application
    of any of the specific categories of exceptions set out in ss. 5(6)(a)-(g),
    including the appellants argument that the respondent had incurred debts or
    other liabilities recklessly or in bad faith (s. 5(6)(b)), and any arguments
    that she had incurred a disproportionately larger amount of debts or other
    liabilities than the respondent (s. 5(6)(f)). This left the trial judge with
    the residual category in s. 5(6)(h)  any other circumstances relating to the
    acquisition, disposition, preservation, maintenance or improvement of property
     and he held that the circumstances of this case did not rise to the very high
    level of unconscionability required to trigger the application of s. 5(6): see
Ward
    v. Ward
, 2012 ONCA 462, 111 O.R. (3d) 81, at paras. 12-15;
Serra v.
    Serra
, 2009 ONCA 105, 93 O.R. (3d) 161.

[22]

As this Court stated in
Serra
, at para. 47:

In this regard, the threshold of unconscionability under s.
    5(6) is exceptionally high.  The jurisprudence is clear that circumstances
    which are unfair, harsh or unjust alone do not meet the test. To cross
    the threshold, an equal division of net family properties in the circumstances
    must shock the conscience of the court. [Citations omitted.]

[23]

Serra
was a case involving a market-driven increase in the husbands
    post-separation date assets. Here, the appellant seeks, in the alternative, to
    share in the post-separation increase in value of the respondents RRSP. The
    same principles apply. There is no basis for interfering with the trial judges
    findings and conclusion in this respect.

[24]

On appeal, however, the appellant advances a new argument. She submits
    that, having awarded the respondent an equitable interest in the matrimonial
    home on the basis of a resulting trust, the trial judge should have awarded her
    an interest in the husbands RRSP on the same basis. There are at least two
    impediments to this argument, however  one relating to procedural fairness,
    the other to substantive concerns regarding the integrity of the net family
    property regime under the
Family Law Act
.

[25]

First, the appellant did not plead or claim at trial that she was
    entitled to any interest in the respondents RRSP, either on trust grounds or
    any other basis. Nor did she make a claim for post-separation adjustments to
    compensate her for payments made for the respondents benefit (with the
    exception of her claim to be reimbursed for payment of life insurance
    premiums). She contends that she did assert such claims, pointing to a
    provision in her Amended Answer and to a statement in her written submissions
    at trial. Neither support her contention, however. In para. 42(a) of her
    Amended Answer, the appellant made a series of allegations by way of defence
    against the respondents claim for an interest in the matrimonial home,
    including the allegations that she had paid all expenses on the matrimonial
    home and the various interest payments on outstanding loans. In para. 42(a),
    her claim
in the alternative
was for an order varying the equalization
    payment in her favour pursuant to section 5(6) of the Family Law Act on the
    basis of unconscionability. Her written argument simply reinforced this claim.

[26]

She failed in her s. 5(6) claim, however, and it would be unfair to
    permit her to seek essentially the same relief, dressed up as a different claim
    on appeal.  See
York Region Condominium Corp. No. 890 v. RPS Resource
    Property Services Ltd.,
2012 ONCA 670, 6 B.L.R. (5th) 171;
Taylor v.
    Taylor
, [2004] O.J. No. 4802 (S.C.), at paras. 61-66. This is consistent
    with this Courts well-established practice not to entertain issues raised for
    the first time on appeal because the parties have not had an opportunity, in
    such circumstances, to focus on and prepare a record in that context
:
Buik
    v. Canada Power Corp.
, 2015 ONCA 352, 73 C.P.C. (7th) 235, at para. 10;
Kaiman
    v. Graham
, 2009 ONCA 77, 245 O.A.C. 130, at para. 18.

[27]

This leads me to the second concern regarding the integrity of the
Family
    Law Act
regime for the division of net family property.

[28]

The additional difficulty with the appellants contention is that it
    constitutes an impermissible attempt to recast her unsuccessful claim for an
    unequal division of net family property  ostensibly in part to balance out the
    trial judges finding that the respondent is entitled to a 50% beneficial interest
    in the matrimonial home, based on their joint contributions  in the guise of a
    different claim for a post-separation proprietary remedy and adjustments for
    the same kind of contributions and payments that would justify a s. 5(6) order.
    The claim is impermissible because it is wrong in principle  given the overall
    scheme for the division of proprietary interests under the
Act
 to
    permit the appellant to accomplish indirectly what she failed to accomplish
    directly under the
Act
. The
Family Law Act
contains its own
    scheme for the division of family property. Having failed under s. 5(6), it is
    not open to the appellant to attempt to obtain the same kind of benefits and
    adjustments in the way she now seeks to do.

Carrying
    Costs of the Matrimonial Home and Interest Payments

[29]

The forgoing considerations apply equally to the appellants claims 
    again, first asserted on appeal  to be reimbursed for post-separation payments
    she says she made with respect to the carrying costs of the matrimonial home
    and interest payments on the parties joint investment loans and the
    respondents personal loan left over from his capital contribution to one of
    his former law firms.

[30]

Although the trial judge did not specifically refer to these payments in
    his equalization/non-equalization payment analysis, he was well aware that the
    appellant asserted she had paid those expenses. As noted above, he heard a
    great deal of evidence regarding the parties income and expenses, and who said
    what had been paid by whom. As I have noted, implicit in his finding that none
    of the particular exceptions set out in ss. 5(6)(a)-(g) applied in the
    circumstances was his rejection of any argument that any of the respondents
    debts or liabilities had been incurred recklessly or in bad faith (s. 5(6)(b)),
    or that the appellant had incurred a disproportionately larger amount of debts
    or other liabilities than the respondent for the support of the family (s. 5(6)(f)).

[31]

Amongst the evidence before the trial judge was the following
    information:

(a) the respondents
    full post-separation income and severance up until January 2011 were paid into
    the parties joint account, from which all family expenses were funded;

(b) from February
    2011 until his severance monies ran out in August 2012, the respondent paid the
    appellant monthly  at her request  on the basis of a list of expenses
    prepared by her and setting out her needs; this list included payments for the
    appellants expenses, the childrens expenses, all expenses relating to the
    matrimonial home (including mortgage interest) and interest payments on the
    parties joint indebtedness and the respondents personal indebtedness;

(c) the appellant
    received these payments throughout 2010 and 2011 without paying any income tax
    on them and the respondent received no tax benefits in relation to them;

(d) in her 2010 and
    2011 calculation, the appellant  who was managing the household accounts 
    gave herself credit for payments deposited into the accounts if she was the
    party who physically wrote the cheques or transferred the monies to deposit,
    without recognizing that some of the monies came from joint accounts to which
    the respondent was equally entitled and to which he had contributed;

(e) the appellant
    enjoyed exclusive possession and use of the matrimonial home throughout the
    post-separation period; and

(f) throughout that
    period she was writing off against her income 40% of the amounts paid for
    mortgage interest, property taxes, utilities, internet and cable with respect
    to the matrimonial home, and was at the same time receiving rental payments
    from tenants totalling about $9,000 per year.

[32]

The trial judge made a finding  relevant to the support issues as well
     that the combination of the monies contributed by the respondent, the income
    earned by the appellant from the CCAS (including after she returned to fulltime
    work in 2011) and the income earned from renting out an apartment in the
    matrimonial home virtually made her whole. This finding was open to him on
    the record.

[33]

In these circumstances, there were no grounds for awarding an unequal
    division of net family property based on considerations relating to the
    payments made by the appellant for carrying costs of the matrimonial home or 
    to the extent any such payments were made (the evidence was conflicting on
    exactly how much would have been attributable to the respondents account) 
    for interest payments made on the various outstanding indebtedness. I note in
    this connection that the respondents outstanding loan in relation to his
    former partnership debt had been reduced to something less than $14,000 by the
    time of separation; interest payments on such an amount would not have been
    significant in the overall scheme of things.

[34]

These findings were all open to the trial judge on the record. Although
    made in the context of the appellants claim for an unequal division of net
    family property, they apply equally to preclude a finding that the appellant is
    entitled to be reimbursed for the carrying costs and interest payments on some
    other equitable basis.

[35]

That said, the same procedural and substantive concerns about
    maintaining the integrity of the
Family Law Act
mechanism for the
    division of family property, that I have outlined above with respect to the
    RRSP claim, apply to these claims for post-separation reimbursement. The claims
    are defeated for those reasons as well.

Payment
    of Insurance Premiums

[36]

The trial judge also rejected the appellants claim for reimbursement of
    insurance premiums she had paid on the outstanding $2,000,000 Industrial
    Alliance policy on the respondents life. He did require the respondent to
    maintain the coverage at his full expense on a going forward basis, however, in
    a reduced coverage amount (the $2,000,000 face amount exceeded the amount
    reasonably required to secure the ongoing child and spousal support obligations
    he had awarded).

[37]

I see no error in this treatment of the life insurance coverage and the
    prior payment of premiums. The premiums had been disbursed from the parties
    joint account up to the change in arrangements, at the appellants request, in
    February 2011, and paid from the monies provided by the respondent in response
    to the appellants list of expenses until the respondents severance expired in
    August, 2011. Thereafter, it appears that the appellant did make the premium
    payments out of her sources of funds until the Consent Order in January 2014. From
    that point on, the parties shared the premium payments equally.

[38]

It does not follow from this, however, that the appellant is entitled to
    be reimbursed for the premium payments she made. She is a 50% beneficiary of
    the policy (the children are the other 50% beneficiaries). She will benefit
    from the respondents payment of the full premiums from the date of trial
    forward. As I have said, the trial judge was fully aware of the evidence about the
    various claims and cross-claims respecting the various expense payments and
    made findings in that regard. He arrived at a global balance that was fair. I
    see no basis for setting aside his disposition respecting the payment of
    insurance premiums.

Conclusion on
    Post-Separation Adjustments

[39]

For the foregoing reasons, I would not give effect to the appellants
    claims for an interest in the respondents RRSP or for reimbursement of the
    various carrying charges relating to the matrimonial home, interest payments on
    indebtedness and insurance premiums.

Retroactive Child and
    Spousal Support

[40]

I would also refuse to give effect to the appellants claims for
    retroactive support.

General
    Considerations

[41]

There is no dispute that courts generally have the power to award
    retroactive child and spousal support where warranted. Although the two claims
    are distinct, the considerations and criteria underlying both awards, and the
    arguments relating to them, overlap. That said, there remain differences in the
    approaches to them. Relying on the analysis of Bastarache J. in
D.B.S. v. S.G.R.
,
    2006 SCC 37, [2006] 2 S.C.R. 231, (a retroactive child support case), Cromwell
    J. summarized this in
Kerr v. Baranow
, 2011 SCC 10, [2010] 1 S.C.R.
    369, (a retroactive spousal support case), at paras. 206-7 in the following
    way:

I prefer to follow the example of Bastarache J. in [
D.B.S.
]
    and consider the relevant factors that come into play where support is sought
    in relation to a period predating the order.

While [
D.B.S
] was concerned with child as opposed to
    spousal support, I agree  that similar considerations to those set out in the
    context of child support are also relevant to deciding the suitability of a
    retroactive award of spousal support. Specifically, these factors are the
    needs of the recipient, the conduct of the payor, the reasons for the delay in
    seeking support and any hardship the retroactive award may occasion on the
    payor spouse. However, in spousal support cases, these factors must be
    considered and weighed in light of the different legal principles and
    objectives that underpin spousal as compared with child support.  I will
    mention some of those differences briefly, although certainly not exhaustively.

[42]

The primary difference highlighted by Cromwell J. relates to the
    different legal foundations upon which child and spousal support are based. Child
    support is automatic; spousal support is not. Cromwell J. articulated this at
    para. 208:

Spousal support has a different legal foundation than child
    support.
A parent-child relationship is a fiduciary relationship of presumed
    dependency and the obligation of both parents to support the child arises at
    birth.  In that sense, the entitlement to child support is automatic and both
    parents must put their childs interests ahead of their own in negotiating and
    litigating child support
. Child support is the right of the child, not of
    the parent seeking support on the childs behalf, and the basic amount of child
    support under the
Divorce Act
, R.S.C. 1985, c. 3 (2
nd
Supp.), (as well as many provincial child support statutes) now depends on the
    income of the payor and not on a highly discretionary balancing of means and
    needs. These aspects of child support reduce somewhat the strength of concerns
    about lack of notice and lack of diligence in seeking child support. With
    respect to notice, the payor parent is or should be aware of the obligation to
    provide support commensurate with his or her income. As for delay, the right to
    support is the childs and therefore it is the childs, not the other parents
    position that is prejudiced by lack of diligence on the part of the parent
    seeking child support: see [
D.B.S.
], at paras. 36-39, 47-48, 59, 80
    and 100-104.
In contrast, there is no presumptive entitlement to spousal
    support and, unlike child support, the spouse is in general not under any legal
    obligation to look out for the separated spouses legal interest.  Thus,
    concerns about notice, delay and misconduct generally carry more weight in
    relation to claims for spousal support
. [Emphasis added.]

[43]

In the context of dealing with both retroactive spousal and retroactive
    child support claims,
Kerr
and
D.B.S.
both emphasize, in the
    end, the need for flexibility and a holistic view of each matter on its own
    merits:
Kerr
, at para. 212;
D.B.S.
, at para. 99.

[44]

With these considerations in mind, I turn to the appellants separate
    claims for retroactive spousal and child support.

Retroactive
    Spousal Support

[45]

In keeping with these overlapping considerations applying to retroactive
    spousal and child support, the appellant argues that the trial judge erred in
    law by failing to follow what she submits is a three-staged approach set out in
D.B.S.
: first, the court is to determine whether a retroactive order
    should be made; then, the court determines the quantum of the award; and finally,
    the court determines whether, on fairness factors such as hardship to the
    payor, the order ought not to be made.

[46]

Although
D.B.S.
undeniably directs courts to consider these
    factors, I do not read it as setting out the rigid formula suggested by the
    appellant. In outlining the factors to be considered in determining whether a
    retroactive support order should be made, Bastarache J. referred to, and
    analysed: (i) whether there was a reasonable excuse for why support was not
    sought earlier; (ii) the conduct of the payor (including the issue of
    blameworthy behaviour); (iii) the circumstances of the child;
and
(iv)
    hardship occasioned by a retroactive order. He did not relegate hardship
    considerations to a third stage of the inquiry after entitlement and quantum
    had been determined. The determination of quantum comes after the first stage
    inquiry: once a court determines that a retroactive support award should be
    ordered, it must decide the amount of the award that would adequately quantify
    the payor parents [or payor spouses]
deficient obligations during that
    time
 (emphasis added):
D.B.S.
, at para. 117). In addition,
    Bastarache J. premised his analysis of the circumstances in which retroactive
    support should be awarded by emphasizing, as noted above, that [a]t all times,
    a court should strive for a holistic view of the matter and decide each case on
    the basis of its particular factual matrix: para. 99.

[47]

The appellants submission that the trial judge erred by failing to
    identify the parties incomes following separation, to quantify the payments
    made, to determine any shortfall, and then to assess whether a further
    retroactive payment was necessary in accordance with the principles set out in
D.B.S.
,
    must be read in that light.

[48]

While the steps regarding quantification are appropriate, the appellant has
    the order of the analysis reversed. Here, the trial judge did not get to
    quantification because he held, on all the evidence, that an award of
    retroactive support was not warranted taking into account, as he was entitled
    to do at that stage, fairness considerations relating to the respondents
    circumstances. This observation applies to his decision with respect to both
    retroactive child support and retroactive spousal support.

[49]

The trial judge dealt with each claim for retroactive support separately.
    His reasons demonstrate that he considered and applied the relevant law and
    factors as set out in
Kerr
and
D.B.S.
He also referred to the
    principles relating to retroactive child support as articulated by this Court
    in
Bremer v. Bremer
, [2005] O.J. No. 608 (C.A.). The
Bremer
principles closely resemble those subsequently articulated in
Kerr
and
D.B.S
.

[50]

In arriving at his decision not to award retroactive spousal support,
    and applying the relevant law and principles, the trial judge considered a wide
    range of factors. For the most part, his findings of fact reject the testimony
    and arguments of the appellant, many of which she continues to assert on
    appeal.  These included the trial judges findings that:

(a) the appellant did
    not seriously pursue a claim for spousal support in the period between the date
    of separation and the date of trial, and her delay in seeking support was not
    adequately explained;

(b) there was only so
    much money to go around, the appellant knew the family finances well, and the
    respondent made no attempt to defeat his obligations to look after the family;

(c) there had been
    little, if any, change in the appellants standard of living (and, to the
    extent there may have been, it was inevitable in any event of the separation,
    given the respondents loss of employment at the time);

(d) the appellant had
    established no need to encroach on her capital;

(e) the underlying
    basis for the appellants claim to retroactive support was weak, based on unreliable,
    subjective and self-serving charts and summaries on income/expense issue, and
    given the acknowledged inaccurate information and errors contained in the
    appellants first two Financial Statements (only corrected shortly before
    trial);

(f) the respondent
    had at all times recognized his financial obligation to support his children
    and had acted reasonably in his efforts [to do so];

(g) the combination
    of the money the respondent managed to contribute, the money the appellant
    earned from the CCAS (including after she returned to full time work in 2011)
    and her rental income virtually made her whole;

(h) the respondent
    had received no tax relief from the payments he made (whereas the appellant had
    received those payments without paying taxes on them and, at the same time, was
    deducting the carrying costs on the matrimonial home and receiving rental
    income); and,

(i) the impact of a
    retroactive award would create an unfair burden on the respondent, given his
    health issues, his age, and the parties respective financial situations.

[51]

The appellant contests many of these findings and conclusions 
    particularly those relating to the trial judges focus and findings on her
    failure to give notice and her delay in asserting a claim for spousal support. She
    submits that the trial judge was simply wrong in holding that she did not ask
    for spousal support after separation and gave no notice of any intention to
    seek spousal support or to negotiate with [the respondent] for it.

[52]

On the surface, there may be something to be said for these
    submissions.  There were discussions between the parties about how they would
    provide for the familys needs and expenses, and it may be that in the course
    of these discussions the appellant asked for more. The trial judge made no
    mention of the fact that the appellant sought child and spousal support both
    retroactively and prospectively in her Answer filed in February 2012 shortly
    after the commencement of the Application in December 2011. At the same time,
    however, the trial judge was correct in observing that the appellant did not
    apply for spousal support or for arrears of spousal support by way of motion at
    any time prior to trial. Even the Consent Order (made after the respondents
    financial position had improved dramatically) did not contain a provision for
    spousal support, and none was sought at that time.

[53]

While a spouse does not necessarily lose her right to spousal support by
    failing to litigate, the trial judges finding with respect to delay is
    consistent with the appellants failure to persuade him that she was in need of
    support in the circumstances and with his finding that the combination of the
    monies the respondent was able to contribute and the appellants income
    virtually made her whole. When the trial judges reasons are reviewed as a
    whole, I am satisfied that his comments about the failure to ask for spousal support
    and not giving notice of an intention to seek spousal support were made in the
    overall context of his view that the appellant had simply not provided a
    reasonable explanation for her delay by showing that she had actively asserted
    a claim for spousal support throughout.

[54]

In this and the other respects, the foregoing findings of the trial
    judge were open to him on the record. They justified his conclusion that the
    appellant was not entitled to a retroactive award for spousal support based
    upon the law and other factors the jurisprudence identifies as applicable.
    There is no basis for this Court to interfere with his decision.

Retroactive
    Child Support

[55]

As I have said, many of the principles that apply to the determination
    of retroactive spousal support also apply to the determination of retroactive
    child support, with the necessary adjustments to give effect to the differing
    legal foundations for the two claims. The obligation to pay child support is
    automatic and exists from birth. The right belongs to the child, not to the
    recipient parent.

[56]

Many of the factual findings and considerations referred to above apply
    equally in the context of retroactive child support.

[57]

During oral argument the appellant advised that she was not pressing her
    claim for retroactive child support for the 2010 and 2011 period following separation.
[1]
For purposes of the retroactive child support analysis, it is also important to
    keep in mind the following. The appellant had no income between August 2011
    (when his severance ran out) and May 2012 (when he obtained his contract
    position). From May 2012, the respondent paid child support based on the
    Guidelines and a six-month income amount of $87,000.

[58]

For practical purposes, then, the claim for retroactive child support
    applies to the period from October 2012 (when the respondent obtained fulltime
    employment at a higher salary) and the date of trial.

[59]

From the review of the case to this point, it will be apparent that the
    trial judge did not accept the various charts and summaries put forward by the
    appellant at trial. In her factum on appeal, she presented a chart, prepared by
    her counsel but based on her charts and summaries, purporting to show yearly
    amounts for 2010 through 2014 of deposits/payments made by the respondent,
    withdrawals and expenses attributed to him for those periods, his net payment
    on account of support, and his annual income (the Chart). With the exception
    of the 2013 payments, the respondent accepts the appellants numbers.
[2]
But he does not accept the gloss placed on those numbers by the appellant. He
    says they do not present the whole picture, and the trial judge accepted that
    view with respect to the charts tendered at trial.

[60]

However, even accepting the numbers contained in the Chart in the appellants
    factum for 2012-2014, the amounts paid by the respondent demonstrate that, overall,
    between the fall of 2012 and the end of 2014, the respondent had
overpaid
on his Guideline child support obligations. The appellant contends that the
    payments shown on the Chart for those years are properly netted out to show the
    set off between the respondents and the appellants respective child support
    obligations. I am not satisfied that the record supports this contention and
    the trial judge did not make any such finding.

[61]

What the Chart shows is that between October 2012 (when he obtained
    fulltime employment at a higher salary) and January 2013, the respondent was
    paying child support in the amount of $1680 per month (based on a Guideline
    amount on a 6-month salary of $87,000), when he should have been paying a
    higher amount based on his higher salary ($215,000 plus bonus), and that he
    continued to make payments on that basis through December 2013. Keeping in mind
    that M. moved in to live with him in May 2013, the respondent nonetheless concedes
    that he did not fulfill his child support obligations during that time by
    approximately $3900 (on my calculations the amount could be approximately
    $4,250).

[62]

Balanced against this shortfall, however, is the fact  again, as
    demonstrated on the Chart  that during 2014 the respondent over-fulfilled his
    child support obligations by $13,908. This was because the $2302 monthly amount
    paid pursuant to the Consent Order was premised on two children living with
    their mother and one with the respondent, whereas the reality was the reverse,
    and neither party saw fit to seek a change in that arrangement.

[63]

Consequently, to adapt the language of
D.B.S.
, at paras. 99 and
    117,  when the respondents child support payments over the period from October
    2012 to the date of trial are considered in a holistic fashion, it is
    apparent that the respondent was not in a position of deficient obligations
    in relation to child support during the time in question.

[64]

The trial judge had all this information. He applied the
    proper legal principles. He made findings of credibility that were adverse to
    the appellant and declined to accept her view of the higher monthly amounts she
    said the respondent should be paying, having regard to what he found was the
    respondents recognition of his obligation to support his children living with
    the appellant and his changing financial situation following the separation. He
    also held that the appellants position overlooked the fact that she did not
    ask or demand that the respondent pay more support than he did. He arrived at
    an overall balance that he considered to be fair in all the circumstances.

[65]

The appellant went to considerable lengths in her written and oral
    arguments to attempt to taint the respondents conduct as blameworthy. This
    tactic warrants some comment in the circumstances, recognizing that the respondent
    lost his job within a few months of separation, was unemployed for 19 months,
    has had to deal with a cancer diagnosis and other health-related difficulties,
    and had responsibility for the expenses of the children living with him, during
    the post-separation period.

[66]

It is clear from the trial judges reasons that blameworthiness 
    taken in the broad sense called for in
D.B.S.
, and to the extent there
    was blameworthiness  was not a one-sided affair on this record. The
    appellant pointed to what she characterized as the respondents blameworthy
    conduct in failing to adjust his support payments immediately upon receiving
    his various salary increases and in failing to make proper disclosure. Counsel
    contended that
D.B.S.
establishes a deemed blameworthy conduct
    threshold in law in any case where a parent fails to make appropriate and
    timely adjustments to his or her child support payments following receipt of an
    increased income, and submitted that the respondent had clearly failed to do
    just that here.

[67]

I make the following observations.

[68]

First, I do not read
D.B.S.
as establishing any such deemed
    blameworthiness at law principle. The Supreme Court of Canada made clear that
    blameworthy conduct on the part of a payor spouse is an important factor in the
    retroactive support analysis, that what is blameworthy conduct is to be
    considered in an expansive fashion, and that a payor parent who knowingly
    diminishes his or her child support (including a failure to make reasonable
    upward adjustments in support where warranted) should not be allowed to profit
    from such conduct: paras. 105-107. However, a failure to increase support
    automatically does not necessarily amount to blameworthy conduct, which
    requires some form of conscious choice to ignore parental support obligations:
    paras. 107-108.

[69]

Whether conduct is blameworthy is a question of fact or at least of
    mixed fact and law. It is a subjective question, informed by certain objective
    indicators:
D.B.S.
, at para. 108. Here, the trial judge made no
    finding that the respondent had engaged in any blameworthy conduct. Indeed, he
    found that the respondent had acted reasonably in his efforts to support his
    children and had made no attempt to defeat [his] obligations to look after
    the family. These findings are not consistent with blameworthy conduct and are
    entitled to deference. Even accepting that the respondent failed to fulfill his
    obligations by not being more alert to increasing his support payment
    commensurate with his increasing income, there were other factors in play which
    the trial judge took into account, as outlined above. In addition, the
    residential situation respecting the children was somewhat fluid during these
    periods.

[70]

Secondly, while there were the customary dueling motions for disclosure
    by both parties, there is no evidence that the respondent was in default of any
    of his disclosure obligations, and the trial judge made no such finding.

[71]

Finally, on the other side of the debate, I note that some of the
    appellants own conduct could be looked at critically. She characterized
    payments made and monies transferred as credits solely to her just because she
    was the person who wrote the cheques or transferred the monies, without
    acknowledging that some of the payments came from sources to which the respondent
    was entitled. She deliberately failed to comply with a pre-trial undertaking to
    obtain certain information from a former lawyer. Her first two Financial Statements
    contained admittedly incorrect information that was not corrected until just
    before the date of trial. The trial judge did make findings on these
    difficulties.

[72]

As is unfortunately often the case in family law matters, one or
    another, or both of the parties may be quick to play the blameworthy card
    against the other in the bitter and hotly contested environment that is the
    crucible for such disputes. I am not persuaded that anything is to be gained in
    the present case by labelling the conduct of either party in that fashion in
    these circumstances.

Conclusion
    on Retroactive Spousal and Child Support

[73]

Although the appellant views the case from the perspective of her own
    testimony and what she sees as the respondents blameworthy conduct, the trial
    judge did not accept much of her testimony or that the respondents conduct was
    blameworthy. The foregoing findings were all open to him on the record. They
    applied equally to his assessment of both retroactive child support and
    retroactive spousal support.

[74]

I see no basis for interfering with the trial judges determination that
    the appellant was not entitled to receive either retroactive spousal support or
    retroactive child support.

Conclusion and Disposition

[75]

The trial judges reasons show that he was well aware of the factual
    matrix underlying the property and support issues that are the focal point of
    the appeal. In particular, he was aware of the parties respective incomes
    throughout the pre- and post-separation periods, and of the details of the
    various payments made and expenses incurred. He heard lengthy testimony from both
    parties concerning all these matters. He arrived at a balance outcome that he
    considered to be fair. The appellant does not dispute that he had all the
    relevant information before him.

[76]

An appeal is not a retrial of the case, and I see no reversible error in
    law or palpable and overriding error of fact that would justify appellate
    intervention.

[77]

Accordingly, I would dismiss the appeal, with costs payable to the
    respondent on a partial indemnity basis and fixed in the amount of $22,000 inclusive
    of disbursements and all applicable taxes.

Released: July 13, 2016

R.A.
    Blair J.A.

I
    agree E.A. Cronk J.A.

I
    agree J. MacFarland J.A.





[1]
This concession related to the claim for retroactive spousal support as well,
    but did not become important in that context in view of the determination that
    the appellant had not made out a case for that relief.



[2]
The appellant says the 2013 payments were $20,160 whereas the respondent says
    they were $27,853, a difference of $7,693 in favour of the respondent.


